Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11-17, 19-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 11-15, 21, 22, 26-29, 31, none of the references, alone or in combination, discloses a device for facilitating the rotation of augmented reality projections comprising a top and a base; a. the top configured to display one or more augmented reality markers; i. the one or more augmented reality markers configured to be scanned by a mobile device and associated with augmented reality data; ii. the augmented reality data being visual data for three dimensional graphical projections, with the three dimensional graphical projections configured to be displayed on the mobile device upon the one or more augmented reality markers being scanned by the mobile device; b. the top additionally comprising an underside, the underside being rotatably engaged with the base.
Regarding claims 16, 17, 19, 20, 23-25, 30, none of the references, alone or in combination, discloses an apparatus for enabling an augmented reality experience comprising a top and a base; a. with the base being configured to be held in a hand; b. with the top having an underside, the underside being exposed to the base and configured to be gripped by a human finger of the hand; c. with the top being rotatably engaged with the base and featuring an augmented reality marker, the augmented reality marker configured to be detected by a mobile device with a display screen and enable the mobile device to display on the display screen an augmented reality graphic superimposed on a visual of the top, with the augmented reality graphic configured to rotate with respect to the human hand when the top is rotated by the human hand; d. with the top configured to be attached to a lanyard.

Most Pertinent Prior Arts:
US 2014/0313226

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262. The examiner can normally be reached on Mon - Fri, 6AM – 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486